DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "145" and "147" have both been used to designate a “benign fluid”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “147” has been used to designate both a “benign fluid” and an “external cavity”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: At paragraph 0016, line 6, “of the” should be inserted after “side”.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, “comprising” or “wherein” should be inserted following “the method of claim 15”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,899,272 (Loree).
As concerns claim 1, Loree discloses a containment apparatus comprising: a container body 10 enclosing an inner cavity for containing fluids; a mouth (generally at 15, the discharge side) and a metering aperture (at 18, incrementally controlled by valve 20) each passing through the container body permitting fluidic communication from the inner cavity to outside the container body; a flexible inert barrier 140 (shown in the embodiment of figures 6A-6C) provided within the inner cavity and fluidically see figure 6B and 6C).
	As concerns claim 2, Loree discloses the containment apparatus of claim 1 further comprising a metering pump 40 coupled with the metering aperture for pumping the second fluid therein.
	As concerns claim 3, Loree discloses the containment apparatus of claim 2 further comprising a line extending from the mouth to an entrance of a wellbore without an intervening active blender (see figure 4, and 1:30-35, the apparatus makes a blender unnecessary).
	As concerns claim 4, Loree discloses the containment apparatus of claim 1 wherein the first fluid is a harsh fluid 136 and the second fluid is a benign fluid 23 (23 is described as “drive fluid, while the fluid 136 is proppant carrying fracturing fluid).
	As concerns claim 5, Loree discloses the containment apparatus of claim 1 wherein the flexible inert barrier forms a protective liner along a surface of the inner cavity when filled with the first fluid introduced from the mouth (see figure 6A).
	As concerns claim 6, Loree discloses the containment apparatus of claim 1 further comprising a line extending from the mouth and coupled with a plurality of container bodies (see figure 5, for a larger fracturing operation).
	As concerns claim 7, Loree discloses a fluid containment and delivery system comprising: a container body 10 enclosing an inner cavity for containing fluids; a mouth 15 and a metering aperture 18 each passing through the container body permitting fluidic communication from the inner cavity to outside the container body; a flexible inert barrier 140 provided within the inner cavity and fluidically in this instance, the fluid is introduced through the port at 30, on the discharge side, interpreted as the “mouth”), and collapsible toward the mouth upon a greater differential pressure experienced from a second fluid introduced from the metering aperture whereby the first fluid is forced out of the mouth, a portion of the surface of the inner cavity being exposed to the second fluid upon collapse of the flexible inert barrier (see the embodiment illustrated in figures 6A through 6C) .
	As concerns claim 8, Loree discloses the fluid containment and delivery system of claim 7 further comprising a metering pump 40 coupled with the metering aperture for pumping the second fluid therein.
	As concerns claim 9, Loree discloses the fluid containment and delivery system of claim 8 further comprising a line extending from the mouth to an entrance of a wellbore 12 without an intervening active blender (see figure 4, and 1:30-35, the apparatus makes a blender unnecessary).
	As concerns claim 14, Loree discloses the fluid containment and delivery system of claim 7 wherein the first fluid is a harsh fluid 136 and the second fluid is a benign fluid 23 (23 is described as “drive fluid”, while the fluid 136 is proppant carrying fracturing fluid).
	As concerns claim 15, Loree discloses a method comprising: pumping a benign fluid 23 from a metering pump 40 into a metering aperture (at 18) of a container body 10, the container body having an inner cavity for containing fluids, a mouth (at 15, the discharge side) and the metering aperture each passing through the container body permitting fluidic communication from the inner cavity to outside the container body; a flexible inert barrier 140 provided within the inner cavity and fluidically separating the mouth and the metering aperture, the flexible inert barrier preventing contact with a surface of the inner cavity by a harsh fluid 136 when the harsh fluid is introduced from the mouth; and collapsing the flexible inert barrier toward the mouth as a result of pressure experienced from the benign fluid being as shown in figures 6A-6C).
	As concerns claim 16, Loree discloses the method of claim 15 wherein the harsh fluid is at least one of a corrosive or an abrasive fluid (as the fluid 136 contains proppant, it is reasonably interpreted as “corrosive” or “abrasive”).
	As concerns claim 17, Loree discloses the method of claim 15 pumping the harsh fluid from the mouth into a wellbore without an intervening active blender (see figure 4, and 1:30-35, the apparatus makes a blender unnecessary).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loree, alone.
As concerns claim 10, Loree discloses the fluid containment and delivery system of claim 8 further comprising a line extending from the mouth to an entrance of a wellbore, but lacks to expressly disclose having a pump and an active blender; nevertheless this arrangement is described in the background of Loree as conventional, and Official Notice is taken the pumps and blenders are obvious components of blending operations during fracturing jobs, thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include a blender in the system to obtain the predictable result of further mixing of the proppants or for adding additional chemicals or additives to the fluids.
while the fluids may be interpreted as “different”, as they are in different container, it would certainly be obvious to couple different fluids into the line, especially as two containers are shown in parallel in figure 5).
As concerns claim 12, Loree discloses the fluid containment and delivery system of claim 11, wherein each of the plurality of the container bodies having an individual metering pump coupled to the metering aperture of each of the plurality of container bodies (this is not expressly illustrated, but would be readily ascertainable from Loree at figure 3, showing two pumps coupled with container 10, also see figure 5, having separate pumps 40 and 132 coupled with containers 10 and 10A, thus it would have been considered obvious to one of ordinary skill in the art prior to the effective filing to have an individual pump for each container to predictably, as in this instance, continue providing proppant laden fluid to the system while recharging the other container, without interrupting the fracturing operation).
	As concerns claim 13, Loree discloses the fluid containment and delivery system of claim 11, wherein a metering pump is coupled to each of the metering apertures of each of the plurality of the container bodies via a shared line (figure 5).
	As concerns claim 18, Loree discloses the method of claim 17 further comprising pumping the harsh fluid from the mouth via a first line, and pumping a separate fluid comprising a mixture of water and a gelling agent from a separate line, to a static mixer (see the language of claim 14, at least, also see figure 4, chemicals can be pumped from chemical storage vessel at 67 from the line at 63 into the mixer at 61).
As concerns claim 19, Loree discloses the method of claim 15 pumping the harsh fluid out of the mouth into a line extending to an entrance of a wellbore, but lacks to expressly disclose the line having a pump and an active blender; nevertheless this arrangement is described in the background of Loree as 
As concerns claim 20, Loree discloses the method of claim 15 comprising a plurality of the container bodies each having a different harsh fluid, the method further comprising mixing the harsh fluids from each of the plurality of container bodies in a common line by pumping a benign fluid into the metering apertures of the plurality of container bodies whereby the different harsh fluids are pumped from the mouth of each of the container bodies into the common line (in figure 5, the plurality of container bodies is shown, they are obviously capable of containing the same or different types of fluids, note the embodiment of figure 8, showing different fluid types at 136A, 136B and 136C, in figure 5, both containers 10 and 10A are connected to common line at 66 and mixer 61).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/770,046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, drawn to the same or similar subject matter, obviously encompass all of the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
US 2017/0097121 A1 (Johnson) discloses a compressed gas storage system that uses a flexible inert barrier (bladder) to maintain a desired pressure of a fluid in a container (see figure 2). US 2003/0029888 A1 (McBride) discloses a transportable storage system that includes a flexible collapsible bladder that is self-contained and uses compressed gas or air, or a pressurized liquid to pressurize the unit in lieu of gravity, pumps, motors or a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679